DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2022 has been entered.

Election/Restrictions
Newly submitted claims 21-29 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: in addition to reasons noted in the 06/02/2020 Requirement for Restriction, the invention as claimed have different design, function and effect.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-29 have been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 10, 11 & 13-17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Gruenbacher et al. (US 2017/0072084).
Regarding claim 10, Gruenbacher et al. teach:
10. A microfluidic delivery device (Abstract) defining a longitudinal axis and a lateral axis, the microfluidic delivery device (see annotation in Fig. 8 for example) comprising: 
a housing (12) electrically connectable with a power source (¶ 0045), wherein the housing comprises an interior (21) and an exterior (23); 
a cartridge (26) releasably connectable with the housing (¶ 0043), wherein the cartridge (26) comprises a reservoir (50) for containing a fluid composition (52) and a microfluidic die (92) in fluid communication with the reservoir (¶ 0048), wherein the reservoir (50) comprises a first end portion (see annotation in Fig. 8 including a base portion 53), a second end portion (see annotation in Fig. 8 including a top portion 51) opposing the first end portion (53), and a sidewall (e.g., sidewall 61 including a fluid transport member 80 in Fig. 8 (a sectional view along line 8-8 of Fig. 6); see also annotation in Fig. 8 & ¶ 0051) that joins the first and second end portions (see Figs. 6-8 for example), wherein the sidewall is parallel with the longitudinal axis (see annotation in Fig. 8 for example), wherein the microfluidic die (92) is disposed on the sidewall (see the microfluidic die (92) is disposed on a portion of the sidewall in Figs. 8 & 9 for example) and is capable of dispensing a fluid composition (52) from a fluid outlet (90) disposed on the sidewall (see Figs. 8, 13 & i.e., “the cartridge 26 may have a longitudinal axis A and may comprise a reservoir 50 for containing a fluid composition 52. The cartridge 26 may include a die 92 and a fluid transport member 80. The fluid transport member 80 may be configured to deliver fluid composition from the reservoir 50 to the die 92.” ¶ 0048 & “The top portion 51 of the reservoir 50 may include an air vent 93 and a fluid outlet 90.” ¶ 0051. The fluid composition (52) in the reservoir (50) is capable of dispensing through a transport member (80, a part of the “sidewall”) to the fluid outlet (90) and an inlet (94) of the die (92), see Fig. 13 & ¶ 0048, 0051, 0053, 0080.); and
a fan (32); and 
an air flow channel (i.e., from the air inlets 27, to the interior 21 adjacent to the fan 32, to the air channel 34 upward to the air flow path 46) extending from the fan (32) to an air outlet (20, 28) in the housing, wherein the device is configured such that the fluid composition exiting a fluid outlet (90) is capable of converging with air flow (e.g., air flow path 46) exiting the air outlet at the exterior of the housing (¶ 0044, 0044-0049, 0051+) capable of redirecting from a first direction to a second direction (see the air flow path 46 in Fig. 8 for example), 
wherein the first direction is not substantially upward along the longitudinal axis, and wherein the second direction is substantially upward along the longitudinal axis (see the air flow path 46 as shown in Fig. 8 below).


    PNG
    media_image1.png
    1345
    1047
    media_image1.png
    Greyscale


Regarding claims 11 & 13-17, Gruenbacher et al. teach:
11. The microfluidic delivery device of claim 10, wherein air flow exiting the air outlet travels upward relative to horizontal (see the air flow path 46 in Figs. 7 & 8 for example).
13. The microfluidic delivery device of claim 10, wherein the air flow channel comprises a screen (¶ 0107).
14. The microfluidic delivery device of claim 10, wherein the microfluidic die comprises a piezoelectric crystal or a heater (134, ¶ 0081).
15. The microfluidic delivery device of claim 10, wherein the cartridge is disposed at least partially within the housing (see Fig. 5 for example).
16. The microfluidic delivery device of claim 10, wherein the cartridge comprises a sponge (80, ¶ 0057).
17. The microfluidic delivery device of claim 10, wherein the fluid composition comprises perfume (¶ 0115+).

Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive.
In response to the Applicant’s argument that “Gruenbacher fails to teach or suggest wherein the microfluidic die is disposed on the sidewall and is configured to dispense a fluid composition from a fluid outlet disposed on the sidewall”, Examiner disagrees.  
Gruenbacher et al. teach, among other things, the microfluidic die (92) is disposed on the sidewall (see the microfluidic die (92) is disposed on a portion of the sidewall in Figs. 8 & 9 for example) and is capable of dispensing a fluid composition (52) from a fluid outlet (90) disposed on the sidewall (see Figs. 8, 13 & i.e., “the cartridge 26 may have a longitudinal axis A and may comprise a reservoir 50 for containing a fluid composition 52. The cartridge 26 may include a die 92 and a fluid transport member 80. The fluid transport member 80 may be configured to deliver fluid composition from the reservoir 50 to the die 92.” ¶ 0048 & “The top portion 51 of the reservoir 50 may include an air vent 93 and a fluid outlet 90.” ¶ 0051. The fluid composition (52) in the reservoir (50) is capable of dispensing through a transport member (80, a part of the “sidewall”) to the fluid outlet (90) and an inlet (94) of the die (92), see Fig. 13 & ¶ 0048, 0051, 0053, 0080.)
In response to the Applicant’s argument that “Gruenbacher also fails to teach or suggest wherein the device is configured such that the fluid composition exiting the fluid outlet converges with air flow exiting the air outlet at the exterior of the housing to be redirected from a first direction to a second direction, wherein the first direction is not substantially upward along the longitudinal axis, and wherein the second direction is substantially upward along the longitudinal axis”, Examiner disagrees.
Gruenbacher et al. teach, among other things, the device is configured such that the fluid composition exiting a fluid outlet (90) is capable of converging with air flow (e.g., air flow path 46) exiting the air outlet at the exterior of the housing (¶ 0044, 0044-0049, 0051+) capable of redirecting from a first direction to a second direction (see the air flow path 46 in Fig. 8 for example), wherein the first direction is not substantially upward along the longitudinal axis, and wherein the second direction is substantially upward along the longitudinal axis (see the air flow path 46 as shown in Fig. 8 below).


    PNG
    media_image1.png
    1345
    1047
    media_image1.png
    Greyscale


Applicant is thanked for their thoughtful amendments to the claims.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798